Case 1:19-cv-01254-VEC Document 31 Filed 06/26/19 Page 1 of 4

Lippes 50 Fountain Plaza
Suite 1700
. Buffalo, NY 14202
Mathias Phone: 716.853.5100
. Fax: 716.853.5199
ATTORNEYS

AT LAW Wexler Friedman Lip lippes.com

 

June 26, 2019

VIA ECF

Hon. Valerie Caproni

U.S. District Court, Southern District of NY
40 Foley Square, Room 443

New York, NY 10007

Re: Groover v. JTM Capital Management, LLC
Case No.: 19-cv-1254 (SDNY)

Dear Judge Caproni:
We are counsel for Defendant JTM Capital Management, LLC (“JTM”} in the above matter.

A discovery dispute has arisen between the parties which requires the Court’s intervention.
While your Honor’s Rules indicate that the parties should jointly contact the Court to initiate this
process, as set forth in detail below, counsel for Plaintiff, Amir Goldstein, Esq., has refused to
provide a time for the parties to jointly contact the Court.

On April 16, 2019, JTM served Interrogatories and a Request for Production on Plaintiff. Plaintiff
failed to provide a timely response to same. On May 20, 2019, | wrote a letter asking Mr.
Goidstein seeking a time to meet and confer, pursuant to Fed. R. Civ. P. 37, concerning Plaintiff's
failure to respond to JTM’s discovery demands. On May 20, 2019, | spoke to Mr. Goldstein on the
telephone wherein he assured that Plaintiff would respond to JTM’s discovery demands on or
before June 3, 2019, and given that Plaintiff failed to timely respond to JTM’s discovery
demands, Plaintiff would not assert any objections.

On June 3, 2019, Plaintiff provided insufficient responses to JTM’s Request for Production and
Interrogatories littered with improperly asserted objections. Accordingly, on June 3, 2019, |
wrote a letter to Mr. Goidstein outlining Plaintiff's deficiencies and requested that he provide me
with a date and time to meet and confer. On June 11, 2019, | conferred with Mr. Goldstein on
the telephone wherein he indicated he would provide supplemental responses to JTM’s
Interrogatories and Request for Production.

Brendan H. Little | Partner | blittle@lippes.com

New York: Albany, Buffalo, New York City + Florida: Ponte Vedra Beach » Ontario: Greater Toronto Area - Washington, D.C.
Case 1:19-cv-01254-VEC Document 31 Filed 06/26/19 Page 2 of 4

On June 18, 2019, Plaintiff served supplemental responses. However, the responses were again
deficient. Accordingly, on June 19, 2019, | sent Mr. Goldstein another letter outlining the
deficiencies and requested that he and | speak on or before June 21, 2019 to resolve the
discovery issues. In response, Mr. Goldstein claimed he was not available until June 24, 2019.
Thus, we agreed to speak on June 24, 2019 at 3:00 pm EST.

On June 24, 2019 at 3:00 pm EST, | contacted Mr. Goldstein via telephone. He did not answer my
call and | left him a voicemail. | also sent Mr. Goldstein an email reminding him that we had
scheduled a telephone call to address the discovery issues. At 3:44 pm EST, | received an email
from Mr. Goldstein asking me to contact him on his cellular telephone. Upon receipt of the
email, | called him on his cellular telephone and in anticipation of calling your Honor’s chambers,
requested that he and | agree on three dates in which we were both available speak with the
Court. Mr. Goldstein refused to provide me with dates and indicated that he wanted to review
your Honor’s Rules before he committed to any dates.

Approximately 20 minutes after Mr. Goldstein and | spoke, | received an email from Mr.
Goldstein asking me to again outline what | perceived to be the discovery issues despite the fact
my June 3 and June 19 letters and June 11 telephone clearly identified same. | then suggested
that we speak on 10:00 am EST on June 25, 2019 so that we could jointly contact your Honor’s
chambers to raise the discovery dispute with your Honor’s staff. Mr. Goldstein responded that
he would not be available at 10:00 am EST, but 2:00 pm EST would work.

On June 25, 2019 at 2:00 pm EST, | contacted Mr. Goldstein via telephone and he again did not
take my call. | left him a voicemai! and sent him an email. At 2:26 pm EST, | received an email
from Mr. Goldstein saying he was no longer available today or tomorrow and that June 27, 2019
might be better.

It is respectfully submitted that Plaintiff and Mr. Goldstein have evaded providing JTM with
complete discovery responses that articulates Plaintiff's factual basis for the allegations in the
Amended Complaint. The Amended Complaint alleges that JTM violated the Fair Debt Collection
Practices Act during multiple phone calls with Plaintiff. As JTM does not make telephone calls to
consumers and as Plaintiff has refused to provide the factual basis for her allegations in
discovery, it is JTM’s position that Plaintiff's allegations likely run afoul of Fed. R. Civ. P. 11. In
addition, Mr. Goldstein has refused to comply with your Honor’s Rules regarding discovery
disputes and as a result, | have been unable to contact your Honor’s chambers as outlined in
your Honor's Rules to resolve the discovery dispute.
Case 1:19-cv-01254-VEC Document 31 Filed 06/26/19 Page 3 of 4

JTM seeks a resolution of the following discovery disputes:

e = Plaintiff must withdraw all objections because her discovery responses were untimely;

® Interrogatory 3: Plaintiff refuses to provide the dates and times JTM purportedly
contacted her via telephone;

e Interrogatory 4: Plaintiff refuses to provide the telephone numbers she received JTM’s
telephone calls from;

e Interrogatory 5: Plaintiff refuses to provide the dates and times she and JTM spoke on the
telephone and the substance of the telephone calls;

e Interrogatory 8: Plaintiff refuses to provide the date and time she purportedly spoke to
JTM and told JTM to stop calling her at work as well as the identity of the JTM employee
she spoke with;

e Interrogatory 9: Plaintiff refuses to provide the date and time she purportedly spoke to
JTM and JTM threatened to garnish her wages as well as the identity of the JTM
employee she spoke with;

e Interrogatory 10: Plaintiff refuses to provide the date and time she purportedly spoke to
JTM to dispute the subject debt as well as the identity of the JTIM employee she spoke
with;

e Interrogatory 13: Plaintiff refuses to identify her actual damages;

e Request for Production 11: all documents that show the dates and times JTM purportedly
contacted Plaintiff via telephone or indicate that Plaintiff does not possess same;

e Request for Production 12: all documents that demonstrate Plaintiff suffered actual
damages or indicate that Plaintiff does not possess same;

e Request for Production 15: all documents that demonstrate Plaintiff made payments to
JTM or indicate that Plaintiff does not possess same; and

e Request for Production 17: a complete copy of Plaintiff's credit report.

| respectfully request that your Honor schedule a telephonic conference so that the issues
identified by JTM can be addressed by the Court.

Thank you for your courtesy and cooperation in this matter.
Case 1:19-cv-01254-VEC Document 31 Filed 06/26/19 Page 4 of 4

Very truly yours,

LIPPES MATHIAS WEXLER FRIEDMAN LLP
/s Brendan H. Little

Brendan H. Little

BHL/bmo
